Citation Nr: 1015944	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for low-grade 
oligodendroglioma with seizures, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1985 to June 1989, 
and from January 1991 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.   

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for low-grade 
oligodendroglioma was previously denied by the RO in August 
2005 on the bases that the evidence of record did not show 
that the condition was incurred in service and that the 
Veteran had not submitted any scientific or medical evidence 
which supported the conclusion that the condition was 
associated with any chemical or biological agents used in the 
Gulf War.  The Veteran was notified of the decision and his 
appellate rights that same month, but did not initiate an 
appeal of the decision. 

2.  The additional evidence presented since August 2005 
includes a December 2009 Veterans Health Administration (VHA) 
opinion in which the VHA oncologist opined that it was 
reasonable to regard the Veteran's tumor as being present 
during his military service.

3.  The additional evidence presented since August 2005 
addresses the basis of the prior denial of the claim and 
raises a reasonable possibility of substantiating the claim.

4.  The Veteran has low-grade oligodendroglioma which had 
onset during service.  

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low-grade 
oligodendroglioma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  Low-grade oligodendroglioma was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a Veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Here, the Veteran contends that service connection is 
warranted for low-grade oligodendroglioma.  He asserts that 
his brain tumor is either related to in-service exposure to 
chemicals used in the preparation of bodies while working as 
a mortician, or related to in-service exposure to trace 
chemicals on the personal effects of deceased service 
members.  

The Veteran's claim for service connection for low-grade 
oligodendroglioma, then characterized as "astrocytoma," was 
previously denied by the RO in an August 2005 rating 
decision.  Specifically, the RO found that the evidence of 
record did not show that the condition was incurred in 
service and that the Veteran had not submitted any scientific 
or medical evidence which supported the conclusion that the 
condition was associated with any chemical or biological 
agents used in the Gulf War.  The Veteran was notified of the 
decision and his appellate rights, but he did not initiate a 
timely appeal.

The August 2005 rating decision is final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 2005 decision that was the last final 
adjudication that disallowed the Veteran's claim.

Although the RO determined that new and material evidence had 
been presented to reopen the claim for service connection for 
low-grade oligodendroglioma, that decision is not binding on 
the Board.  The Board also must make this threshold 
preliminary determination, before proceeding further, because 
it affects the Board's jurisdiction to adjudicate the claim 
on the underlying merits. Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).   

The additional evidence that has been presented since the 
previous decision includes a May 2003 opinion letter from the 
Veteran's private neurologist as well as a December 2009 
Veterans Health Administration (VHA) opinion.  Although the 
May 2003 letter indicated that the private neurologist was 
unsure about the etiology of the Veteran's tumor, the VHA 
oncologist opined that it was reasonable to regard the tumor 
as being present during the Veteran's military service in 
1991.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for low-grade oligodendroglioma raises a 
reasonable possibility of substantiating the claim.  New 
evidence will be presumed credible at this point solely for 
the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the additional evidence addresses the 
basis of the prior denial of the claim, namely that the 
evidence of record did not show that the condition was 
incurred in service.  Therefore, the Board concludes that new 
and material evidence has been presented to reopen the claim 
of entitlement to service connection for low-grade 
oligodendroglioma. 

Having determined to reopen the claim of entitlement to 
service connection for low-grade oligodendroglioma, the Board 
will now consider the claim on the merits.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to oligodendroglioma or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's 
neurological system was normal.  Therefore, no 
oligodendroglioma was noted in service.

The Veteran's oligodendroglioma symptomatology was first 
documented to have manifested in March 2000 when he began 
suffering from speech difficulties.  Magnetic resonance 
imaging (MRI) conducted in April 2000 confirmed the presence 
of a left parietal mass that was initially diagnosed as low-
grade astrocytoma in June 2000.  The Veteran has continued to 
seek treatment for his brain tumor since that time and 
underwent a left frontotemporal craniotomy in July 2006.  

In a May 2003 opinion letter, the Veteran's private 
neurologist indicated that he was unsure as to whether the 
Veteran's brain tumor was related to service.

In a December 2009 letter, a VHA oncologist opined that the 
formaldehyde used by morticians is a carcinogen but is 
chemically unstable and theoretically would only cause 
cancers in areas where its exposure would be assured, i.e. in 
the respiratory system and sinuses, and that one could only 
speculate about traces of neurotoxins to which they Veteran 
may or may not have been exposed to in the mortuary.  
Therefore, he concluded that "it seems highly unlikely" 
that the Veteran's brain tumor was caused by his military 
service.  However, the VHA oncologist also noted that small 
cancers and pre-neoplastic lesions can remain dormant for an 
extended period before growing aggressively and, therefore, 
concluded that it was "reasonable" to regard the tumor as 
having been present during the Veteran's military service in 
1991.  

In summary, and affording the Veteran the benefit of the 
doubt, the evidence suggests that the he has low-grade 
oligodendroglioma which had onset during service.  
Accordingly, the Board concludes that low-grade 
oligodendroglioma was incurred in service.  







ORDER

New and material evidence has been presented to reopen a 
claim for service connection for low-grade oligodendroglioma 
with seizures.

Service connection for low-grade oligodendroglioma with 
seizures is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


